Citation Nr: 0302847	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  97-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed 
gastrointestinal disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the RO.  

In February 1999, the veteran appeared at the RO and 
testified at a hearing before the undersigned Member of the 
Board, who has been designated to make the final disposition 
of this proceeding for VA.  

In April 1999, the Board remanded the case to the RO for 
additional development of the record.  



FINDING OF FACT

There is no competent evidence of record showing that the 
veteran currently has a gastrointestinal disorder manifested 
by diverticula or polyps that is related to any event in 
active service.  





CONCLUSION OF LAW

The veteran's gastrointestinal disability manifested by 
diverticula or polyps is not due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from March 1962 to March 
1965.  

A careful review of the service medical records shows that, 
on a March 1962 enlistment physical examination, there were 
no gastrointestinal complaints.  The abdomen, anus and rectum 
were evaluated as normal.  On a May 1964 physical examination 
for aircrewman status, there were no gastrointestinal 
complaints or findings.  

In November 1964, the veteran complained of recurring stomach 
pain for the past two months and also of blood in his stool.  
An examination noted that hemorrhoidal tags were irritated 
and that there was intermittent low stomach cramping in the 
middle of the night.  He was prescribed medication, and there 
was no diagnosis.  On a March 1965 separation physical 
examination, there were no gastrointestinal complaints, and 
the abdomen, anus, and rectum were evaluated as normal.  

The VA hospital records dated in September 1993 show that the 
veteran was admitted with reports of bloody stools.  He 
denied any associated symptoms such as nausea, vomiting and 
hematemesis.  He denied having any abdominal pain except for 
slight abdominal cramping pain.  He also denied excess abuse 
of over-the-counter medication or non-steroidal anti-
inflammatory drugs.  He did indicate that he had a drinking 
history of approximately a six-pack a day for 15 years.  

It was noted that he had hemorrhoids.  He was evaluated by 
colonoscopy, small bowel follow-through study, and an 
esophagogastroduodenoscopy, and these tests were within 
normal limits.  He had a normal hematocrit.  The discharge 
summary indicates that, following evaluation, the veteran's 
gastrointestinal bleeding etiology remained unknown.  The 
veteran was discharged in stable and improved condition.  

In March 1995, the RO received the veteran's claim of service 
connection for a stomach condition, alleged to have begun in 
1965.  

In a February 1996 decision, the RO denied service connection 
for a gastrointestinal disorder.  In a statement received by 
the RO in June 1996, the veteran expressed his disagreement 
with the RO decision, claiming that his service medical 
records confirm that he was treated for a stomach condition.  

At the February 1999 hearing, the veteran testified that, in 
service, he was told that he had a nervous stomach that had 
caused severe cramping and rectal bleeding>  He said that he 
was given medication, which he took from November 1964 to his 
discharge.  He said that, after his discharge, he began using 
over-the-counter medication (Maalox), which he had continued 
to use up to the present time.  

The veteran said that, at his discharge physical examination, 
he did not discuss his stomach problems because it did not 
come up and he was not asked about it.  He said that he still 
had the same problems that he had in service.  He said that 
he experienced intermittent episodes of his stomach 
condition, which had worsened in recent years.  

In April 1999, the Board remanded the case to the RO for 
additional development.  

In a December 1999 letter, the RO requested the veteran to 
furnish information concerning treatment of his 
gastrointestinal disorder.  The veteran replied in January 
2000 that he had problems with his stomach (i.e., severe 
cramps and bleeding) during the period of 1963-64.  He stated 
that, when he went to the infirmary at that time, it was 
determined that he had a "nervous stomach" and was 
prescribed medication.  He stated that his symptoms subsided 
after that, but had never disappeared completely.  He stated 
that he was admitted to the VA hospital in 1993 for four days 
with similar symptoms.  He stated that he had always kept his 
symptoms under control with over-the-counter medications.  

On a VA examination in January 2000, the veteran complained 
of having an ongoing history of blood in his stool, since 
service.  He stated that he had an episode of bleeding one 
day prior to the examination.  He denied having any weight 
changes or any nausea or vomiting.  He stated that he 
occasionally had constipation and rarely had diarrhea.  He 
denied any history of anemia.  He reported cramping abdominal 
pain in the bilateral lower quadrants, which occurred 
approximately two times per month, since the early 1960s.  He 
denied that there was any relationship to food.  He stated 
that the pain could last approximately up to half a day but 
generally lasted one to two hours.  He reported that he was 
currently taking Maalox frequently.  

An examination revealed, among other things, that bowel 
sounds were present as were external hemorrhoids, and that 
there was guaiac-negative brown stool.  The impression was 
long history of right red blood per rectum.  The examiner 
commented that at that point it was unclear as to the origin 
of this blood.  

It was noted that the cramping abdominal pain could be 
consistent with irritable bowel syndrome but that, given the 
ongoing bleeding, other possibilities needed to be ruled out, 
including internal hemorrhoids, inflammatory bowel disease, 
arteriovenous malformations and colonic polyps.  A 
colonoscopy was recommended to evaluate the bleeding.  

On a VA examination in February 2000, the veteran reported a 
longstanding history of episodic rectal bleeding since the 
early 1960s during his military service.  He complained that 
he currently had an episode of bright red blood per rectum 
approximately once per month, which was not associated with 
melena, hematemesis or nausea.  He noted some episodic 
abdominal cramping with this.  He had an ongoing history of 
non-steroidal anti-inflammatory drug use and aspirin use for 
severe lumbar pain for many years.  He also had regular 
alcohol use of approximately six beers per week.  

It was noted that he was hospitalized in 1993 for rectal 
bleeding, at which time he underwent extensive evaluation, 
including colonoscopy, upper endoscopy, and upper 
gastrointestinal series with small bowel follow-through, all 
of which were without pathology.  His source of rectal 
bleeding was not identified at that time.  The veteran also 
reported a history of hemorrhoids that had not been 
symptomatic.  

On a physical examination, the veteran had a soft, nontender 
abdomen, with no hepatosplenomegaly.  A rectal examination 
revealed external thrombosed hemorrhoids.  There was guaiac-
positive brown stool.  The pertinent assessment was that of 
rectal bleeding.  

The examiner stated that the source of the bleeding was 
unknown and that the relationship of the bleeding to service 
was also unsubstantiated.  It was noted that the veteran had 
hemorrhoids that might be a contributor.  The examiner 
remarked that the veteran had had a relatively stable 
hemoglobin level without evidence of iron deficiency anemia, 
despite his complaint of a longstanding history of bleeding.  

The examiner recommended that further testing (colonoscopy, 
complete blood count) be undertaken.  The examiner stated 
that there was "no way at this time to link the rectal 
bleeding" to a service-connected disability or to rule this 
out.  It was further noted that rectal bleeding from 
hemorrhoids was a strong possibility in the differential 
diagnosis, although arteriovenous malformation, diverticular 
bleeding or polyps were also possible.  

A September 2000 VA examination supplemental report indicates 
that the claims file, including the February 2000 VA 
examination report, was reviewed, along with a colonoscopy 
report that reflected findings of a few diverticula and 
hemorrhoids.  

The examiner remarked that, aside from hemorrhoidal disease, 
it would be speculative to offer any additional diagnosis to 
the veteran's condition while in the military, and that it 
would be speculative to attribute his service complaints of 
recurring stomach pain to his current diverticular disease.  

The examiner opined that the veteran's diverticular disease 
postdated his discharge.  The examiner opined that the 
veteran's current stomach crampiness was likely from his 
diverticular disease, and that taking anti-inflammatories and 
drinking alcohol more likely than not contributed to his 
gastrointestinal complaints.  

In an October 2000 decision, the RO granted service 
connection for hemorrhoids.  

In an August 2001 statement, the veteran asserted that he had 
stomach problems (diverticulosis) which caused severe stomach 
cramps and bleeding.  He indicated that he had been 
hospitalized for his condition at VA.  

The VA medical records dated from 1999 to May 2002 are 
significant for treatment of a variety of ailments.  

An August 1999 outpatient record indicates that the veteran 
had a history of rectal bleeding and that he denied any 
recent bleeding (a recent colonoscopy was noted to be 
negative).  

A March 2001 outpatient record indicates that the veteran had 
a heme-positive stool and that he was not anemic.  In July 
2001, a double contrast barium enema was performed, revealing 
external hemorrhoids and no suspicious abnormality.  In May 
2001, an upper gastrointestinal series was unremarkable.  

The records in August and September 2001 indicate that the 
veteran underwent a flexible sigmoidoscopy and an endoscopic 
procedure, which revealed via biopsy non-cancerous 
hyperplastic polyps in his colon as well as hemorrhoids.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in February 1996, December 1996, October 
2000, and August 2002), Statement of the Case (in June 1996), 
Supplemental Statements of the Case (in December 1996, 
October 2000, and August 2002), the RO has notified him of 
the evidence needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA).  The RO has also sought and obtained examinations, to 
include those conducted in January 2000, February 2000, and 
September 2000, regarding the issue at hand.  Additionally, 
the RO has provided the veteran with the opportunity for a 
hearing before the undersigned Member of the Board in 
February 1999.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West Supp. 2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In this case, the service medical records show that the 
veteran complained on one occasion of recurring stomach pain 
and bloody stool.  However, his March 1965 discharge physical 
examination was negative for any gastrointestinal complaints 
or findings.  

Moreover, the post-service medical records on review do not 
show any treatment for or diagnosis of a gastrointestinal 
disorder until September 1993, when the veteran was 
hospitalized for bloody stools.  At that time, the etiology 
of his condition was unknown.  

The veteran underwent three VA examinations in 2000 in regard 
to determine the nature and etiology of his gastrointestinal 
disorder.  The examiner in January 2000 recommended further 
testing, as the origin of the veteran's bloody stools was 
unclear.  

The examiner in February 2000 also recommended that further 
testing be accomplished, as there was no evidence to link the 
rectal bleeding to service; that examiner posited that rectal 
bleeding from hemorrhoids, arteriovenous malformation, 
diverticular bleeding or polyps were also possible.  

(Polyps were revealed through testing in August and September 
2001; however, there is no indication that such polyps were 
present in service more than 35 years previously.)  

The examiner in September 2000, after further testing 
(colonoscopy) and comprehensive review of the claims file, 
diagnosed the veteran with diverticula and opined that the 
diverticular disease postdated the veteran's service 
discharge.  

Other than the opinions of these VA examiners, there is no 
other opinion of record that addresses the etiology of the 
veteran's claimed gastrointestinal disorder.  In short, there 
is no objective medical record or competent evidence showing 
that the veteran currently has a gastrointestinal disability 
other than hemorrhoids that is related to his active service.  

Although the veteran asserts through statements and testimony 
that his gastrointestinal disorder is attributable to 
service, he, as a layperson, is not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for a 
gastrointestinal disorder.  

As the preponderance of the evidence is against the veteran's 
claim of service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a gastrointestinal disorder is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

